IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SHAKEEL AKAI CHARLES,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3130

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 14, 2015.

An appeal from an order of the Circuit Court for Duval County.
James H. Daniel, Judge.

Shakeel Akai Charles, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. See Fla. R. App. P. 9.140(b); S.L.T. Warehouse Co. v. Webb,

304 So. 2d 97 (Fla. 1974).

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.